Opinion issued May 2, 2008







In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-07-00834-CR
          01-08-00236-CR
____________

IN RE ROBERT SOLIS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Robert Solis, has filed two pro se petitions for writ of mandamus,  in
which he  requests that this Court direct the respondent (1) "to vacate its void judgment"
in trial court cause number 22684.  (2) We dismiss the petition.
	We do not have authority to order the trial court to vacate its judgment.  Only
the Texas Court of Criminal Appeals has jurisdiction over matters related to final
post-conviction felony proceedings.  See Ater v. Eight Court of Appeals, 802 S.w. 2d
241, 243 (Tex. Crim. App. 1991) (orig. proceeding); In re McAffee, 53 S.W.3d 715 
( Tex. App. - Houston [1st Dist.] 2001,original proceeding).       	
	We therefore dismiss the petitions for writ of mandamus in case number 01-07-0834-CR and in case number 01-08-00236-CR.  
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    The Honorable Thomas R. Culver, Judge, 240th District Court, Fort Bend County, Texas.
2.    The record before this Court shows that on October 5, 1992, relator entered a plea of
guilty, judicial confession, and written stipulation of evidence to the felony offense of theft.  And
on that same date, the trial court found relator guilty of felony theft and sentenced appellant to
confinement for 61days.